Citation Nr: 1759785	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-26 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a left shoulder disability.

2.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

3.  Entitlement to an initial rating in excess of 10 percent for a cervical spine disability.

4.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis with patellar spurring and surgical scar.

5.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis with patellar spurring and surgical scar.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1981 to November 2007, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Albuquerque, New Mexico, Regional Office (RO) of the Department of Veterans Affairs (VA).  In July 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board, in pertinent part, remanded the issues on appeal for additional development in November 2016.

The Board notes that a May 2017 rating decision granted an increased 20 percent for a left shoulder disability and notified the Veteran that the determination was considered to be a partial grant of his appeal.  That decision also established service connection for left and right patellar spurring and surgical scars and established separate 10 percent ratings after combining them with the service-connected left and right degenerative arthritis issues.  An August 2017 rating decision granted entitlement to service connection for a right shoulder disability and for peripheral neuropathy to the left and right lower extremities.  The Veteran was notified that the decision was considered to be a full resolution of his appeal as to these matters.  Therefore, the issues listed on the title page of this decision have been accordingly revised.

The issue of entitlement to an initial rating in excess of 20 percent for a left shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's service-connected low back disability is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and combined range of motion greater than 120 degrees without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

2.  The evidence demonstrates that the Veteran's service-connected cervical spine disability is manifested by forward flexion greater than 30 degrees and combined range of motion greater than 170 degrees without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

3.  The evidence demonstrates that, effective June 25, 2012, the Veteran is shown to have developed mild right and left upper extremity radiculopathy as a result of his service-connected cervical spine disability.

4.  The evidence demonstrates that the Veteran's service-connected left knee degenerative arthritis with patellar spurring and surgical scar is manifested by no more than leg flexion limited to 45 degrees due to pain and dysfunction without evidence of recurrent subluxation, lateral instability, or painful or unstable superficial scarring.

5.  The evidence demonstrates that the Veteran's service-connected right knee degenerative arthritis with patellar spurring and surgical scar is manifested by no more than leg flexion limited to 45 degrees due to pain and dysfunction without evidence of recurrent subluxation, lateral instability, or painful or unstable superficial scarring.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for a rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

3.  The criteria for a separate 20 percent rating for left upper extremity, C5/C6, radiculopathy, effective from June 25, 2012, have been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2017).

4.  The criteria for a separate 20 percent rating for right upper extremity, C5/C6, radiculopathy, effective from June 25, 2012, have been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.124a, Diagnostic Code 8510 (2017).

5.  The criteria for a rating in excess of 10 percent for left knee degenerative arthritis with patellar spurring and surgical scar have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).

6.  The criteria for a rating in excess of 10 percent for right knee degenerative arthritis with patellar spurring and surgical scar have not been met.  38 U.S.C. § 1155 (2012), 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  There was substantial compliance with the prior remand directives as to the issues addressed in this decision.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Codes 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2017).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

Lumbar and Cervical Spine Disabilities

The Veteran contends that his service-connected lumbar and cervical spine disabilities are more severe than indicated by the currently assigned 10 percent ratings.  In statements and testimony in support of his claims he reported experiencing pain and limitations as a result of these disabilities.

Disabilities of the spine, including for Diagnostic Code 5237, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2017).  A 100 percent rating is provided for unfavorable ankylosis of the entire spine.  A 50 percent rating is provided for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is provided for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2017).

The rating criteria for intervertebral disc syndrome require rating of the disability either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a (2017).  

For paralysis of the upper radicular group (fifth and sixth cervicals) ratings are provided for complete paralysis to the extremity with all shoulder and elbow movements lost or severely affected and hand and wrist movements not affected (70 percent, major, 60 percent, minor),and for incomplete paralysis that is severe (50 percent, major, 40 percent, minor), moderate (40 percent, major, 30 percent, minor), and mild (20 percent, major or minor).  38 C.F.R. § 4.124a, Diagnostic Code 8510 (2017).

VA general medical examination in April 2008 included a diagnosis of degenerative disc disease of the lumbar spine without radiculopathy.  It was noted that the Veteran was right hand dominant.  Range of motion studies revealed no evidence of spasms.  Forward flexion was from 0 to 90 degrees, backward extension was from 0 to 30 degrees, right lateral flexion was from 0 to 30 degrees, left lateral flexion was from 0 to 30 degrees, right lateral rotation was from 0 to 30 degrees, and left lateral rotation was from 0 to 30 degrees.  There was no additional loss of motion after repetitive use testing due to pain, fatigue, weakness, or lack of endurance.  There was no evidence of muscle atrophy and upper and lower muscle strength and sensation was normal.  It was noted that magnetic resonance imaging (MRI) scans revealed a broad-based disc bulge at L5-S1 and that an X-ray study of the cervical spine revealed a disc bulge at C5-6.  

VA neck conditions examination in May 2012 included a diagnosis of cervical spine disc bulge.  It was noted the Veteran reported having constant neck pain without radiation.  Range of motion studies revealed forward flexion from 0 to 40 degrees, extension from 0 to 30 degrees, right lateral flexion from 0 to 45 degrees, left lateral flexion from 0 to 45 degrees, right lateral rotation from 0 to 80 degrees, and left lateral rotation from 0 to 80 degrees.  Pain was noted at the end points of flexion and extension, but there was no objective evidence of pain on lateral flexion or rotation.  There was no additional loss of motion after repetitive use testing.  There was additional function loss due to pain on movement.  There was localized tenderness, but no muscle spasm or guarding.  There were normal strength and reflexes to the upper extremities with no evidence of atrophy.  There was no radiculopathy or other neurologic abnormalities.  It was noted the Veteran had intervertebral disc syndrome, but had no incapacitating episodes over the previous 12 months.  An examination also noted a diagnosis of fibromyalgia and noted associated symptoms including widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, and paresthesias.  

Private treatment records include diagnoses of cervical spondylosis and cervical and lumbar radiculopathy.  A June 25, 2012, report noted an examination of the cervical spine was positive with numbness and tingling to the bilateral upper extremities.  Subsequent reports noted similar findings.

VA examination of the thoracolumbar spine in December 2016 included diagnoses of degenerative disc disease of the lumbar spine lumbar radiculopathy of the bilateral lower extremities.  It was noted the Veteran complained of increased pain and stiffness, monthly, and that he stated he was unable to lift more than 20 pounds or sit/stand/walk more than 20 minutes.  Range of motion studies revealed forward flexion from 0 to 70 degrees, extension from 0 to 20 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 20 degrees, right lateral rotation from 0 to 20 degrees, and left lateral rotation from 0 to 20 degrees.  Pain was noted on examination that did not result in/cause function loss.  There was no evidence of pain on weight bearing and no additional loss of function or range of motion after repetitive use testing.  It was noted the examination was not conducted during a flare-up and that the examiner neither support nor contradicted statements describing functional loss during flare-ups.  Pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, but could not be described in terms of range of motion.  The examiner noted there was no evidence of localized tenderness, muscle spasm, or guarding.  Additional factors contributing to disability were identified as less movement than normal, disturbance of locomotion, interference with sitting, and interference with standing.  There was normal strength to the lower extremities and no evidence of atrophy.  Reflexes were hypoactive to the knees and ankles.  Sensation to light touch was decreased to the bilateral lower legs and feet.  Straight leg raise tests were positive, bilaterally, and there was evidence of mild radiculopathy to the sciatic nerves.  There were no other neurologic abnormalities and the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  

VA examination of the cervical spine in December 2016 included diagnoses of degenerative disc disease of the lumbar spine, cervical spine disc bulge at C5-6, and radiculopathy of the bilateral upper extremities.  It was noted the Veteran complained of increased pain and stiffness.  Range of motion studies revealed forward flexion from 0 to 45 degrees, extension from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right lateral rotation from 0 to 60 degrees, and left lateral rotation from 0 to 60 degrees.  Pain was noted on examination and caused function loss.  Limited motion it was noted may make it difficult for the Veteran to rotate his head.  There was no evidence of pain with weight bearing.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner noted it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  It was noted the examination was not conducted during a flare-up and that the examiner neither support nor contradicted statements describing functional loss during flare-ups.  Pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, but could not be described in terms of range of motion.  The examiner noted there was no evidence of localized tenderness, muscle spasm, or guarding.  Additional factors contributing to disability were identified as less movement than normal.  There was normal strength to the upper extremities and no evidence of atrophy.  Reflexes were normal.  Sensation to light touch was decreased to the bilateral forearms and hands.  The examiner noted mild radiculopathy to the bilateral C5/C6 nerve roots.  There were no other neurologic abnormalities.  There was intervertebral disc syndrome of the cervical spine, but no incapacitating episodes over the previous 12 months.  

Based upon the evidence of record, the Board finds that criteria support a rating greater than 10 percent for the Veteran's service-connected low back disability have not been demonstrated.  There is no evidence that the disability is manifested by forward flexion of the thoracolumbar spine greater than 60 degrees and combined range of motion greater than 120 degrees without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  VA examination findings in this case are found to be persuasive and consistent with the medical evidence of record.  

The criteria to support a rating in excess of 10 for the Veteran's cervical spine disability has also not been demonstrated.  The evidence demonstrates that the Veteran's service-connected cervical spine disability is consistently manifested by forward flexion greater than 30 degrees and combined range of motion greater than 170 degrees without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Again, VA examination findings in this case are found to be persuasive and consistent with the medical evidence of record.    

The Board notes that service connection is separately established with compensable ratings for fibromyalgia and for peripheral neuropathy to the left and right lower extremities, but that these matters are not presently on appeal.  The evidence demonstrates that symptoms including widespread musculoskeletal pain, stiffness, muscle weakness, fatigue, and paresthesias have been associated with fibromyalgia and that neurologic abnormalities to the lower extremities have been associated with peripheral neuropathy to the left and right lower extremities.  The manifestations attributable to the assigned ratings for these separate disabilities may not be considered in conjunction with the present matters on appeal without violating the prohibition against pyramiding ratings under 38 C.F.R. § 4.14.

The Board acknowledges that the Veteran is competent to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the service-connected disability has been provided by VA medical professionals who examined him.  The medical findings of record adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claim for a rating in excess of 10 percent for the Veteran's low back disability must be denied.

The Board has not overlooked the fact that the Veteran experienced pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned VA examinations.  There is no evidence other than as described herein demonstrating any additional loss of motion or functional loss that affected his ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  The assigned rating adequately represents the Veteran's degree of impairments based upon the overall evidence of record.  

Notwithstanding the foregoing,  the evidence of record demonstrates that effective June 25, 2012, the Veteran is shown to have developed mild right and left upper extremity radiculopathy as a result of his service-connected cervical spine disability.  The June 25, 2012, private treatment report noted an examination of the cervical spine was positive with numbness and tingling to the bilateral upper extremities and the December 2016 VA examiner found mild radiculopathy to the bilateral C5/C6 nerve roots.  Separate 20 percent disability ratings are warranted for left and right upper extremity, C5/C6, radiculopathy effective from June 25, 2012.  There is no basis for assigning the 20 percent ratings prior to June 25, 2012.  Neurological dysfunction of the upper extremities was not demonstrated prior to that time.

Ratings in excess of 20 percent is not warranted, however.  As indicated, the VA examiner specified that the level of neurological dysfunction was mild.  Such was determined by a medical expert utilizing a Disability Benefits Questionnaire, which was created by VA to provide accurate, competent, and probative medical findings.  There are no findings that contradict that determination.  It would also be improper of the Board to attempt to draw its own medical conclusions in light of the clear medical finding.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  Further, while the examiner noted there was evidence of intervertebral disc syndrome of the cervical spine, it was also noted that the Veteran had experienced no incapacitating episodes over the previous 12 months.

  
Knee Disabilities

The Veteran contends that his service-connected right and left knee disabilities are more severe than indicated by the currently assigned 10 percent ratings.  In statements and testimony in support of his claims he reported experiencing pain and limitations as a result of these disabilities.  VA records show that a May 2017 rating decision established service connection for left and right patellar spurring and surgical scars and separate 10 percent ratings after combining the disorders with the service-connected left and right degenerative arthritis issues.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight subluxation or lateral instability, a 20 percent rating is warranted for moderate subluxation or lateral instability, and a 30 percent rating is warranted for severe subluxation or lateral instability. 

Diagnostic Code 5261 provides a 50 percent rating where knee extension is limited to 45 degrees; 40 percent where limited to 30 degrees; 30 percent where limited to 20 degrees; 20 percent where limited to 15 degrees; 10 percent where limited to 10 degrees; and 0 percent where limited to 5 degrees.  

Additionally, VA General Counsel has held that a veteran who has arthritis resulting in limited or painful motion and instability of a knee may be rated separately under diagnostic codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98, (1998).  VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  Moreover, an evaluation of a knee disability under diagnostic codes 5260 or 5261 does not preclude a separate evaluation under diagnostic codes 5257, 5258, or 5259.  See Lyles v. Shulkin, No. 16-0994, --- Vet. App. ---, 2017 U.S. App. Vet. Claims LEXIS 1704, at *7 (Nov. 29, 2017).

The Board also notes that the regulations for the evaluation of skin disabilities were revised effective October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  Prior to October 23, 2008, Diagnostic Code 7804, a 10 percent evaluation was assigned for superficial scars that are painful on examination.  Note (1) indicated that a superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  

Under the revised regulations effective October 23, 2008, Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  For a 20 percent rating, there must be three or four scars, and for a 30 percent rating, there must be five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 2008).

The evidence of record includes an April 2008 VA examination report noting that the Veteran reported knee symptoms including sharp pain aggravated by prolonged walking, walking up hill, or bending.  He complained of occasional burning in the knees and sensations of popping, but denied any history of swelling, dislocation, or giving way.  The examiner noted there was an incidental finding of patellar spur and mild degenerative changes, bilaterally, upon X-ray examination.  There was no evidence of swelling, tenderness, or laxities.  Anterior drawer, Lachman's, and McMurray's signs were negative.  Range of motion was from 0 to 145 degrees, bilaterally, with no evidence of loss of motion after repetitive-use testing due to pain, fatigue, weakness, or lack of endurance.  Gait was noted to be of normal pace.  The diagnoses included mild degenerative arthritis to the knees.  

VA examination in May 2012 included a diagnosis of degenerative joint disease of the knee, bilaterally.  It was noted the Veteran complained of continued bilateral knee pain, especially with prolonged standing, carrying weights, and going up and down steps.  He denied any symptoms flare-ups.  Range of motion studies revealed right and left knee flexion and extension from 0 to 140 degrees or greater, with no objective evidence of painful motion.  There was no additional limitation in range of motion following repetitive-use testing and no evidence of functional loss and/or functional impairment of the knee or lower leg.  Muscle strength and joint stability testing revealed normal knees.  There was no evidence or history of recurrent patellar subluxation/dislocation.  It was noted the Veteran used a cane as an assistive device.  Arthritis was demonstrated by imaging studies and the knee conditions were found to impact the Veteran's ability to work due to bilateral knee pain with prolonged standing, carrying weights, and going up and down steps.  

Private treatment records dated in January 2014 noted the Veteran walked with a normal gait.  There was moderate swelling and mild effusion to the left knee.  Range of motion studies revealed right knee flexion to 135 degrees with normal, pain-free, active and passive motion.  Active left knee range of motion was noted to be restricted due to pain, but passive left knee motion was normal and pain free.  Muscle testing was 5/5, bilaterally, and reflexes and distal sensation were normal.  Stability testing revealed trace valgus and varus stress, bilaterally, but was negative on Anterior drawer, Lachman's, pivot shift, reverse pivot, and posterior drawer testing.  McMurray's testing was positive on the left.  X-ray studies revealed very mild osteoarthritis, bilaterally.  It was noted that he had loose bodies related to arthritis in the knees and a left knee arthroscopy was planned.  Records show the Veteran underwent arthroscopy of the left knee with abrasion chondroplasty of the patellofemoral joint, medial femoral condyle, and lateral femoral condyle in March 2014.  There is no indication that any specific period of convalescence was ordered.  

A June 2014 private treatment report noted the Veteran walked with an antalgic gait.  An examination of the knees revealed right knee medial joint line tenderness.  The left knee was non-tender.  There was no evidence of swelling, ecchymosis, effusion, or atrophy.  Patellae positions were neutral.  Range of motion studies revealed active and passive extension to 135 degrees and extension to 0 degrees, bilaterally.  The left knee was normal and pain-free on motion and the right knee had normal painful active and passive range of motion.  Muscle testing was 5/5, bilaterally, and reflexes and distal sensation were normal.  Stability testing revealed trace valgus and varus stress, bilaterally, but was negative on Anterior drawer, Lachman's, pivot shift, reverse pivot, and posterior drawer testing.  McMurray's testing was positive on the right.  The diagnoses included right knee degenerative arthritis and medial meniscus tear and left knee osteoarthritis.  The treatment plan included a right knee arthroscopy, but there is no indication the procedure was performed.

VA examination in December 2016 included diagnoses of mild degenerative arthritis of the knees.  It was noted the Veteran complained of pain, stiffness, and popping to the knees.  He reported having undergone a left knee arthroscopy in March 2014, but stated he had opted for more conservative right knee treatment.  He described flare-ups of increase pain and stiffness two to four times per month.  He reported he was unable to squat, stand or sit in a fixed position for more than 10 minutes, or walk continuously for more than 1/2 of a mile.  Right knee range of motion was abnormal with flexion to 100 degrees and extension to 0 degrees.  There was pain on flexion and extension, but it did not result in/cause functional loss.  There was evidence of pain on weight bearing and objective evidence of crepitus, but no localized tenderness or pain to palpation.  

Left knee range of motion was abnormal with flexion to 110 degrees and extension to 0 degrees.  There was pain on flexion and extension, but it did not result in/cause functional loss.  There was evidence of pain on weight bearing and objective evidence of crepitus, but no localized tenderness or pain to palpation.  There was no additional loss of function or range of motion after repetitive-use testing.  The examiner noted that pain would significantly limit functional ability with repeated use over a period of time and flare-ups, but that it could not be described in terms of range of motion because the Veteran was unable to replicate the functional loss.  Additional factors contributing to disability were identified as less movement than normal, disturbance of locomotion, interference with sitting, and interference with standing, bilaterally.  There was normal strength to the lower extremities and no evidence of atrophy or ankylosis.  Joint stability testing revealed no history of recurrent subluxation, lateral instability, or recurrent effusion.  

The examiner noted that the Veteran underwent a left knee arthroscopy in March 2014 with residual signs or symptoms including pain, stiffness, and limited range of motion.  There were two residual surgical scars to the left knee that were not painful or unstable.  It was noted the knee disorders impacted the Veteran's ability to perform any type of occupational task due to his inability to squat, stand or sit in a fixed position for more than 10 minutes, or walk continuously for more than 1/2 of a mile.  The examiner noted there was evidence of pain when the joints were used in non-weight bearing, but that passive range of motion studies for the joints was not medically appropriate as it could cause injury to the Veteran.  

Based upon the evidence of record, the Board finds the Veteran's service-connected left and right knee degenerative arthritis with patellar spurring and surgical scar disabilities are manifested by no more than leg flexion limited to 45 degrees due to pain and dysfunction without evidence of recurrent subluxation, lateral instability, or painful or unstable superficial scarring.  The findings on VA examination are persuasive.  Although the Veteran is shown to have undergone surgery for the left knee during the course of this appeal, there is no evidence that any specific period of convalescence was ordered or required.  The Veteran's complaints of pain, stiffness, and popping to the knees is found to be adequate considered by the assigned disability ratings.  Therefore, the claims for schedular rating in excess of 10 percent or separate ratings for either the left or right knee disabilities must be denied.  

The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  No further action as to this specific matter is required.  The assigned ratings and diagnostic code designations adequately address the Veteran's service-connected disabilities.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims for any higher or separate ratings.


ORDER

Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability is denied.

Entitlement to an initial rating in excess of 10 percent for a cervical spine disability is denied.

A separate 20 percent rating for left upper extremity, C5/C6, radiculopathy is granted, subject to the regulations governing the payment of monetary awards.

A separate 20 percent rating for right upper extremity, C5/C6, radiculopathy is granted, subject to the regulations governing the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for left knee degenerative arthritis with patellar spurring and surgical scar is denied.

Entitlement to an initial rating in excess of 10 percent for right knee degenerative arthritis with patellar spurring and surgical scar is denied.


REMAND

A review of the record reveals that a May 2017 rating decision granted an increased 20 percent for a left shoulder disability and notified the Veteran that the determination was considered to be a partial grant of his appeal.  The Board notes, however, that the issue was not addressed in the August 2017 supplemental statement of the case.  As additional VA medical opinion and treatment records have been added to the record as to this issue without waiver of AOJ consideration, further development is required prior to appellate review.




Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to the issue remaining on appeal not yet associated with the appellate record.

2.  Thereafter, the AOJ should address the issue of entitlement to an initial rating in excess of 20 percent for a left shoulder disability remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


